Exhibit 10.4

 

EMPLOYMENT AND NON-COMPETITION AGREEMENT

 

BETWEEN

 

VANTAGE DRILLING COMPANY

 

AND

 

PAUL A. BRAGG

 

DATED JUNE 12, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

1.

EMPLOYMENT TERM AND DUTIES

1

 

1.1

Term of Employment

1

 

1.2

Duties as Employee of the Company

1

 

1.3

Place of Performance

2

 

1.4

Fiduciary Duty

2

 

1.5

Compliance

2

 

 

 

 

2.

COMPENSATION AND RELATED MATTERS

2

 

2.1

Base Salary

2

 

2.2

Bonus Payments

2

 

2.3

Expenses

3

 

2.4

Automobiles

3

 

2.5

Business, Travel and Entertainment Expenses

3

 

2.6

Vacation

3

 

2.7

Welfare, Pension and Incentive Benefit Plans

3

 

2.8

Dues

3

 

2.9

Other Benefits

3

 

2.10

Perquisites

4

 

2.11

Proration

4

 

2.12

Intentionally Left Blank

4

 

2.13

Additional Payments

4

 

 

(a)     Excise Tax; Gross-Up Payment

4

 

 

(b)     Accounting Firm Determinations

5

 

 

(c)     Notification of Claims

5

 

 

(d)     Refund

6

 

 

(e)     Insurance

7

 

 

 

 

3.

TERMINATION

7

 

3.1

Definitions

7

 

3.1.2

Notice to Cure

7

 

3.2

Termination Date

10

 

3.3

Constructive Termination Without Cause

10

 

3.4

Termination Without Cause or Termination For Good Reason or Constructive
Termination Without Cause: Benefits

10

 

3.5

Base Salary

11

 

3.6

Stock Awards

11

 

3.7

Other Benefits

11

 

3.8

Expenses

11

 

3.9

Mitigation

11

 

3.10

Maximum Payments

11

 

3.11

Net After-Tax Benefit

12

 

3.12

Termination In Event of Death: Benefits

12

 

3.13

Termination In Event of Disability: Benefits

12

 

i

--------------------------------------------------------------------------------


 

 

3.14

Voluntary Termination by Employee and Termination for Cause: Benefits

13

 

3.15

Termination Procedure

13

 

 

A.     Notice of Termination

13

 

 

B.     Date of Termination

13

 

 

C.     Mitigation

13

 

 

 

 

4.

DIRECTOR POSITIONS

14

 

 

 

 

5.

NON-COMPETITION, NON-SOLICITATION, AND CONFIDENTIALITY

14

 

5.1

Non-Competition During Employment

14

 

5.2

Conflicts of Interest

14

 

5.3

Non-Competition After Termination

14

 

5.4

Non-Solicitation of Customers

15

 

5.5

Non-Solicitation of Employees

15

 

5.6

Confidential Information

15

 

5.7

Original Material

16

 

5.8

Return of Documents, Equipment, Etc.

16

 

5.9

Reaffirm Obligations

16

 

5.10

Prior Disclosure

16

 

5.11

Confidential Information of Prior Companies

17

 

5.12

Rights Upon Breach

17

 

 

(a)     Specific Performance

17

 

 

(b)     Accounting

17

 

5.13

Remedies For Violation of Non-Competition or Confidentiality Provisions

17

 

5.14

Severability of Covenants

18

 

5.15

Court Review

18

 

5.16

Enforceability in Jurisdictions

18

 

5.17

Extension of Post-Employment Restrictions

18

 

 

 

 

6.

INDEMNIFICATION

18

 

6.1

General

18

 

6.2

Expenses

19

 

6.3

Enforcement

19

 

6.4

Partial Indemnification

19

 

6.5

Advances of Expenses

19

 

6.6

Notice of Claim

19

 

6.7

Defense of Claim

19

 

6.8

Non-exclusivity

20

 

 

 

 

7.

LEGAL FEES AND EXPENSES

20

 

 

 

 

8.

BREACH

20

 

 

 

 

9.

RIGHT TO ENTER AGREEMENT

21

 

ii

--------------------------------------------------------------------------------


 

10.

COMPLIANCE WITH SECTION 409A

21

 

10.2     Certain Definitions

21

 

10.3     Delay in Payments

21

 

10.4     Reformation

22

 

 

 

 

11.

ENFORCEABILITY

22

 

 

 

 

12.

SURVIVABILITY

22

 

 

 

 

13.

ASSIGNMENT

22

 

 

 

 

14.

BINDING AGREEMENT

22

 

 

 

 

15.

NOTICES

22

 

 

 

 

16.

WAIVER

23

 

 

 

 

17.

SEVERABILITY

23

 

 

 

 

18.

ARBITRATION

23

 

 

 

 

19.

ENTIRE AGREEMENT

24

 

 

 

 

20.

SECTION HEADINGS

24

 

 

 

 

21.

MODIFICATION OF AGREEMENT

24

 

 

 

 

22.

UNDERSTANDING OF AGREEMENT

24

 

 

 

 

23.

GOVERNING LAW

24

 

 

 

 

24.

WITHHOLDING

24

 

 

 

 

25.

JURISDICTION AND VENUE

25

 

 

 

 

26.

NO PRESUMPTION AGAINST INTEREST

25

 

iii

--------------------------------------------------------------------------------


 

EMPLOYMENT AND NON-COMPETITION AGREEMENT

 

This Employment and Non-Competition Agreement (“Agreement”) is entered into as
of the 12th day of June, 2008 (the “Effective Date”), between Vantage Drilling
Company, a Cayman islands corporation (“Company”), and Paul A. Bragg (“Employee”
or “Executive”).

 

RECITALS:

 

WHEREAS, Executive is to be employed as an integral part of its management who
participates in the decision-making process relative to short and long-term
planning and policy for the Company, will serve on the Company’s Executive
Management Committee;

 

WHEREAS, the Company desires to obtain assurances from the Executive that he
will devote his best efforts to the Company and will not enter into competition
with the Company, solicit its customers, or solicit employees of the Company
after termination of his employment;

 

WHEREAS, Executive will serve as a key employee with special and unique talents
and skills of peculiar benefit and importance to the Company; and

 

WHEREAS, Executive is desirous of committing himself to serve on the terms
herein provided; and

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties agree as follows:

 

1.                                                                                                                                     
EMPLOYMENT TERM AND DUTIES

 

1.1          Term of Employment.  Effective as of the Effective Date, the
Company hereby agrees to employ Executive as its Chief Executive Officer, and
Executive hereby agrees to accept such employment, on the terms and conditions
set forth herein, for the period commencing on the Effective Date and expiring
as of June 12, 2010 (the “Basic Term”) (unless sooner terminated as hereinafter
set forth). The Basic Term shall be automatically extended for successive terms
of one (1) year commencing on each Anniversary of the Effective Date thereafter
(each such date being a “Renewal Date”), so as to terminate one (1) year from
such Renewal Date, unless and until at least ninety (90) days prior to a Renewal
Date either party hereto gives written notice to the other that the Term should
not be further extended after the next Renewal Date (a “Notice of Non-Renewal”),
in which event the Termination Date shall not be less than one (1) year
following receipt of the Notice of Non-Renewal.

 

1.2          Duties as Employee of the Company.  Executive shall, subject to the
supervision of the Board, have general executive management and control of the
Company in the ordinary course of its business with all such powers with respect
to such management and control as may be reasonably incident to such
responsibilities.  Executive shall devote his normal and regular business time,
attention and skill to diligently attending to the business of the Company
during the Basic Term. During the Basic Term, Executive shall not directly or
indirectly render any services of a business, commercial, or professional nature
to any other person, firm, corporation,

 

1

--------------------------------------------------------------------------------


 

or organization, whether for compensation or otherwise, without the prior
written consent of the Chairman of the Board.  Notwithstanding the foregoing, it
shall not be a violation of the Agreement for Executive to (i) serve on
corporate, civic or charitable boards or committees, (ii) deliver lectures,
fulfill speaking engagements or teach at educational institutions, and
(iii) manage personal investments so long as such activities do not materially
interfere or conflict with the performance of his duties to the Company
hereunder.  The conduct of such activity shall not be deemed to materially
interfere or conflict with Executive’s performance of his duties until Executive
has been notified in writing thereof and given a reasonable period in which to
cure the same.

 

1.3          Place of Performance.  During the Employment Period, the Company
shall maintain its executive offices in Houston, Texas, and the Executive shall
not be required to relocate to any other location.  During the Employment
Period, the Company shall provide the Executive with an office and staff and
other such facilities and services as shall be suitable to Executive’s position
and adequate for the performance of Executive’s duties hereunder.

 

1.4          Fiduciary Duty.  Executive acknowledges and agrees that he owes a
fiduciary duty to the Company, and further agrees to make full disclosure to the
Company of all business opportunities pertaining to the Company’s business and
shall not act for his own benefit concerning the subject matter of his fiduciary
relationship.

 

1.5          Compliance.  Executive agrees that he will not take any action
which he knows would not comply with United States law as applicable to
Executive’s employment, including, but without limitation to the Foreign Corrupt
Practices Act.

 


2.                                                                                                                                     
COMPENSATION AND RELATED MATTERS


 

2.1          Base Salary.  Executive shall receive a base salary (the “Base
Salary”) paid by the Company at the annual rate of Five Hundred Thousand
($500,000.00) U.S., payable not less frequently than in substantially equal
monthly installments, with the opportunity to increases, from time to time
thereafter which are in accordance with the Company’s regular executive
compensation practices.

 

2.2          Bonus Payments.  For each full fiscal year of the Company that
begins and ends during the Employment Period, and for the portion of the fiscal
year of the Company that begins in 2008 (“Fiscal Year 2008”), the Executive
shall be eligible to earn an annual cash bonus in such amount as shall be
determined by the Compensation Committee of the Board (the “Compensation
Committee”) (the “Annual Bonus”) based on the achievement by the Company of
performance goals established by the Compensation Committee for each such fiscal
year (or portion of Fiscal Year 2008).  The Compensation Committee shall
establish objective criteria to be used to determine the extent to which
performance goals have been satisfied.  For purposes of this Agreement, net
earnings per share is defined as the Company’s consolidated net earnings per
share as reported in the Company’s Annual Report on Form 10-K.  The Executive’s
annual bonus potential target shall not be less than one hundred percent (100%)
of Base Salary.

 

2

--------------------------------------------------------------------------------


 

2.3          Expenses.  During the Basic Term, Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by him in
accordance with the policies and procedures established by the Compensation
Committee for the Company’s senior executive officers in performing services
hereunder, provided that Executive properly accounts for such expenses in
accordance with the Company’s policies and procedures.

 

2.4          Automobiles.  The Company shall provide the Executive with an
automobile allowance of $750.00 per month consistent with the practices of the
Company.

 

2.5          Business, Travel and Entertainment Expenses.  The Company shall
promptly reimburse the Executive for all business, travel and entertainment
expenses consistent with the Executive’s titles and the practices of the
Company.

 

2.6          Vacation.  The Executive shall be entitled to four (4) weeks of
vacation per year. Vacation not taken during the applicable fiscal year (but not
in excess of two (2) weeks) shall be carried over to the next following fiscal
year.

 

2.7          Welfare, Pension and Incentive Benefit Plans.  During the
Employment Period, the Executive (and his eligible spouse and dependents) shall
be entitled to participate in all the welfare benefit plans and programs
maintained by the Company from time-to-time for the benefit of its senior
executives including, without limitation, all medical, hospitalization, dental,
disability, accidental death and dismemberment and travel accident insurance
plans and programs. In addition, during the Employment Period, the Executive
shall be eligible to participate in all pension, retirement, savings and other
employee benefit plans and programs maintained from time-to-time by the Company
for the benefit of its senior executives, other than any annual cash incentive
plan.

 

2.8          Dues.  During the Employment Period, the Company shall pay or
promptly reimburse the Executive for annual dues for membership in professional
organizations relevant to Executive’s job responsibilities.

 

2.9          Other Benefits.  Executive shall be entitled to participate in or
receive benefits under any compensatory employee benefit plan or other
arrangement made available by the Company now or in the future to its senior
executive officers and key management employees, subject to and on a basis
consistent with the terms, conditions, and overall administration of such plan
or arrangement. Nothing paid to Executive under any plan or arrangement
presently in effect or made available in the future shall be deemed to be in
lieu of the Base Salary payable to Executive pursuant to Section 2.1 of this
Agreement.  The Company shall not make any changes in any employee benefit plans
or other arrangements in effect on the date hereof or subsequently in effect in
which Executive currently or in the future participates (including, without
limitation, each pension and retirement plan, supplemental pension and
retirement plan, savings and profit sharing plan, stock or unit ownership plan,
stock or unit purchase plan, stock or unit option plan, life insurance plan,
medical insurance plan, disability plan, dental plan, health and accident plan,
or any other similar plan or arrangement) that would adversely affect
Executive’s rights or benefits thereunder, unless such change occurs pursuant to
a program applicable to substantially all executives of the Company and does not
result in a proportionately greater reduction in the

 

3

--------------------------------------------------------------------------------


 

rights of or benefits to Executive as compared with any other executive of the
Company.  The Company shall recommend that Executive receive an annual award of
restricted stock and/or stock options in Vantage Drilling Company in the amount
of approximately Two Million One Hundred Thousand Dollars ($2,100,000) based on
market studies of industry executives, but Executive recognizes and agrees that
future years could vary significantly as market conditions and industry
compensation trends change.  If there is a Change of Control (as herein
defined), any Stock Awards (as herein defined) which Executive has received
under this Agreement shall vest immediately.

 

2.10        Perquisites.  Executive shall be entitled to receive the perquisites
and fringe benefits appertaining to an executive officer of the Company, in
accordance with any practice established by the Compensation Committee.  In
addition to the other benefits provided in this Agreement, Executive and his
family shall be entitled to receive medical insurance as that may be provided
under the Company’s group program, as such group program may be changed from
time-to-time in the future, and Executive shall be entitled to continue to be
covered by such group program or, if not permitted under the terms of the group
program, then the Company shall provide Executive with a medical insurance
policy providing substantially similar benefits as to the group program, for the
period ending on the date of the later to die of Executive or, if Executive is
married on the date of his death, Executive’s spouse.  Executive shall be
entitled to receive the medical benefits defined herein at no cost to the
Executive.  However, Executive’s rights pursuant to this subsection shall be
void if Executive is terminated for Cause or if Executive voluntarily terminates
his employment.

 

2.11        Proration.  Any payments or benefits payable to Executive hereunder
in respect of any calendar year during which Executive is employed by the
Company for less than the entire year, unless otherwise provided in the
applicable plan or arrangement, shall be prorated in accordance with the number
of days in such calendar year during which he is so employed.

 

2.12        Intentionally left blank.

 

2.13        Additional Payments.

 

(a)           Excise Tax; Gross-Up Payment.  Anything in this Agreement to the
contrary notwithstanding, in the event it shall be determined that any payment
or distribution by the Company to or for benefit of the Executive (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), or any interest or penalties are incurred by the Executive with respect
to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
the Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise

 

4

--------------------------------------------------------------------------------


 

Tax imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.

 

(b)           Accounting Firm Determinations.  All determinations required to be
made under this Section 2.13, including whether and when Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by a reputable
accounting firm selected by the Company (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and the Executive
within fifteen (15) business days after the receipt of notice from the Executive
that there has been a Payment, or such earlier time as is requested by the
Company. In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting a Change of Control of the
Company, the Executive shall appoint another reputable accounting firm to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by the Company.  Any Gross-Up Payment, as
determined pursuant to this Section, shall be paid by the Company to the
Executive within five (5) days after the receipt of the Accounting Firm’s
determination.  If the Accounting Firm determines that no Excise Tax is payable
by the Executive, it shall furnish the Executive with a written opinion that
failure to report the Excise Tax on the Executive’s applicable federal income
tax return would not result in the imposition of a negligence or similar
penalty. Any determination by the Accounting Firm shall be binding upon the
Company and the Executive.  As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments that will not
have been made by the Company should have been made (an “Underpayment”),
consistent with the calculations required to be made hereunder.  In the event
that the Company exhausts its remedies pursuant to this Section and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment and any
applicable penalty that has occurred and the amount of any such Underpayment and
any applicable penalty shall be promptly paid by the Company to or for the
benefit of the Executive.

 

(c)           Notification of Claims.  The Executive shall notify the Company in
writing of any claims by the Internal Revenue Service that, if successful, would
require the payment by the Company of the Gross-Up Payment.  Such notification
shall be given as soon as practicable but no later than thirty (30) days after
the Executive actually receives notice in writing of such claim and shall
apprise the Company of the nature of such claim and the date on which such claim
is requested to be paid.  The Executive shall not pay such claim prior to the
expiration of the thirty (30) day period following the date on which the
Executive gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due).  If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, the Executive shall:

 

1.             GIVE THE COMPANY ANY INFORMATION REASONABLY REQUESTED BY THE
COMPANY RELATING TO SUCH CLAIM;

 

5

--------------------------------------------------------------------------------


 

2.             TAKE SUCH ACTION IN CONNECTION WITH CONTESTING SUCH CLAIM AS THE
COMPANY SHALL REASONABLY REQUEST IN WRITING FROM TIME TO TIME, INCLUDING,
WITHOUT LIMITATION, ACCEPTING LEGAL REPRESENTATION WITH RESPECT TO SUCH CLAIM BY
AN ATTORNEY REASONABLY SELECTED BY THE COMPANY;

 

3.             COOPERATE WITH THE COMPANY IN GOOD FAITH IN ORDER TO EFFECTIVELY
CONTEST SUCH CLAIM; AND

 

4.             PERMIT THE COMPANY TO PARTICIPATE IN ANY PROCEEDINGS RELATING TO
SUCH CLAIM;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limitation on the foregoing provisions
of this Section, the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

 

(d)           Refund.  If, after the receipt by the Executive of an amount
advanced by the Company pursuant to this Section, the Executive becomes entitled
to receive any refund with respect to such claim, the Executive shall (subject
to the Company’s complying with the requirements of this Section) promptly pay
to the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto).  If, after the receipt by the
Executive of an amount advanced by the Company pursuant to this Section, a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of

 

6

--------------------------------------------------------------------------------


 

thirty (30) days after such determination, then such advance shall be forgiven
and shall not be required to be repaid and the amount of such advance shall
offset, to the extent thereof, the amount of Gross-Up Payment required to be
paid.

 

(e)           Insurance.  The Company may, from time to time, apply for and take
out, in its own name and at its own expense, naming itself or one or more of its
affiliates as the designated beneficiary (which it may change from time to
time), policies for life, health, accident, disability or other insurance upon
the Executive in any amount or amounts that it may deem necessary or appropriate
to protect its interest.  The Executive agrees to aid the Company in procuring
such insurance by submitting to medical examinations and by completing,
executing and delivering such applications and other instruments in writing as
may reasonably be required by an insurance company or companies to which any
application or applications for insurance may be made by or for the Company.

 


3.                                                                                                                                     
TERMINATION


 

3.1          Definitions.

 

A.              “CAUSE” SHALL MEAN:

 

(i)              Material dishonesty which is not the result of an inadvertent
or innocent mistake of Executive with respect to the Company or any of its
subsidiaries;

 

(ii)           Willful misfeasance or nonfeasance of duty by Executive intended
to injure or having the effect of injuring in some material fashion the
reputation, business, or business relationships of the Company or any of its
subsidiaries or any of their respective officers, directors, or employees;

 

(iii)          Material violation by Executive of any material term of this
Agreement;

 

(iv)          Conviction of Executive of any felony, any crime involving moral
turpitude or any crime other than a vehicular offense which could reflect in
some material fashion unfavorably upon the Company or any of its subsidiaries;
or

 

(v)           Violation of Sections 1.3 or 1.4 above.

 

3.1.2       Notice to Cure.  Executive may not be terminated for Cause unless
and until there has been delivered to Executive written notice from the Board
supplying the particulars of Executive’s acts or omissions that the Board
believes constitute Cause, a reasonable period of time (not less than 30 days)
has been given to Executive after such notice to either cure the same or to meet
with the Board, with his attorney if so desired by

 

7

--------------------------------------------------------------------------------


 

Executive, and following which the Board by action of not less than two-thirds
of its members furnishes to Executive a written resolution specifying in detail
its findings that Executive has been terminated for Cause as of the date set
forth in the notice to Executive.

 

3.1.3         A.          For purposes of this Agreement, no act or failure to
act by the Executive shall be considered “willful” if such act is done by the
Executive in the good faith belief that such act is or was to be beneficial to
the Company or one or more of its businesses, or such failure to act is due to
the Executive’s good faith belief that such action would be materially harmful
to the Company or one of its businesses.  Cause shall not exist unless and until
the Company has delivered to the Executive a copy of a resolution duly adopted
by a majority of the Board (excluding the Executive for purposes of determining
such majority) at a meeting of the Board called and held for such purpose after
reasonable (but in no event less than thirty days’) notice to the Executive and
an opportunity for the Executive, together with his counsel, to be heard before
the Board, finding that in the good faith opinion of the Board that “Cause”
exists, and specifying the particulars thereof in detail.  This Section shall
not prevent the Executive from challenging in an arbitration proceeding the
Board’s determination that Cause exists or that the Executive has failed to cure
any act (or failure to act) that purportedly formed the basis for the Board’s
determination.

 

B.            A “CHANGE OF CONTROL” SHALL BE DEEMED TO HAVE OCCURRED IF:

 

(i)            A reverse merger involving the Company or the Parent in which the
Company or the Parent, as the case may be, is the surviving corporation but the
shares of common stock of the Company or the Parent (the “Common Stock”)
outstanding immediately preceding the merger are converted by virtue of the
merger into other property, whether in the form of securities, cash or
otherwise, and the shareholders of the Parent immediately prior to the
completion of such transaction hold, directly or indirectly, less than fifty
percent (50%) of the beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act, or comparable successor rules) of the
surviving entity or, if more than one entity survives the transaction, the
controlling entity; or

 

(ii)           Any “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934) other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934), directly or indirectly, of 50% or more of the Company’s
then outstanding voting common stock; or

 

(iii)          At any time during the period of three (3) consecutive years (not
including any period prior to the date hereof), individuals who at the beginning
of such period constituted the Board (and any new

 

8

--------------------------------------------------------------------------------


 

director whose election by the Board or whose nomination for election by the
Company’s shareholders were approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority thereof; or

 

(iv)          The shareholders of the Company approve a merger or consolidation
of the Company with any other corporation, other than a merger or consolidation
(a) in which a majority of the directors of the surviving entity were directors
of the Company prior to such consolidation or merger, and (b) which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being changed
into voting securities of the surviving entity) more than 50% of the combined
voting power of the voting securities of the surviving entity outstanding
immediately after such merger or consolidation; or

 

(v)           The shareholders approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

 

C.            A “DISABILITY” SHALL MEAN THE ABSENCE OF EXECUTIVE FROM
EXECUTIVE’S DUTIES WITH THE COMPANY ON A FULL-TIME BASIS FOR 180 CONSECUTIVE
DAYS, OR 180 DAYS IN A 365-DAY PERIOD, AS A RESULT OF INCAPACITY DUE TO MENTAL
OR PHYSICAL ILLNESS WHICH RESULTS IN THE EXECUTIVE BEING UNABLE TO PERFORM THE
ESSENTIAL FUNCTIONS OF HIS POSITION, WITH OR WITHOUT REASONABLE ACCOMMODATION.

 

D.            A “GOOD REASON” SHALL MEAN ANY OF THE FOLLOWING (WITHOUT
EXECUTIVE’S EXPRESS WRITTEN CONSENT):

 

(i)            Following a Change of Control, a material alteration in the
nature or status of Executive’s title, duties or responsibilities, or the
assignment of duties or responsibilities inconsistent with Executive’s status,
title, duties and responsibilities;

 

(ii)           A failure by the Company to continue in effect any employee
benefit plan in which Executive was participating, or the taking of any action
by the Company that would adversely affect Executive’s participation in, or
materially reduce Executive’s benefits under, any such employee benefit plan,
unless such failure or such taking of any action adversely affects the senior
members of corporate management of the Company generally to the same extent;

 

(iii)          A relocation of the Company’s principal offices, or Executive’s
relocation to any place other than the principal executive

 

9

--------------------------------------------------------------------------------


 

offices, exceeding a distance of fifty (50) miles from the Company’s current
executive office located in Houston, Texas, except for reasonably required
travel by Executive on the Company’s business;

 

(iv)          Any material breach by the Company of any provision of this
Agreement;

 

(v)           Any failure by the Company to obtain the assumption
and performance of this Agreement by any successor (by merger, consolidation, or
otherwise) or assign of the Company; or

 

(vi)          The Company provides written notice of non-renewal to the
Executive.

 

However, Good Reason shall exist with respect to an above specified matter only
if such matter is not corrected by the Company within thirty (30) days of its
receipt of written notice of such matter from Executive, and in no event shall a
termination by Executive occurring more than ninety (90) days following the date
of the event described above be a termination for Good reason due to such event.

 

3.2          Termination Date.  “Termination Date” shall mean the date Executive
is terminated for any reason pursuant to this Agreement.

 

3.3          Constructive Termination Without Cause.  “Constructive Termination
Without Cause” shall mean: Notwithstanding any other provision of this
Agreement, the Executive’s employment under this Agreement may be terminated
during the Term by the Executive, which shall be deemed to be constructive
termination by the Company without Cause, if one of the following events shall
occur without the written consent of the Executive: (i) a reduction in the
Executive’s fixed salary; (ii) the failure of the Company to continue to provide
the Executive with office space, related facilities and secretarial assistance
that are commensurate with the Executive’s responsibilities to and position with
the Company; (iii) the notification by the Company of the Company’s intention
not to observe or perform one or more of the obligations of the Company under
this Agreement; or (iv) the failure by the Company to indemnify, pay or
reimburse the Executive at the time and under the circumstances required by this
Agreement.  Any such termination pursuant to this Section shall be made by the
Executive providing written notice to the Company specifying the event relied
upon for such termination and given within sixty (60) days after such event. 
Any constructive termination pursuant to this Section shall be effective sixty
(60) days after the date the Executive has given the Company such written notice
setting forth the grounds for such termination with specificity; provided,
however, that the Executive shall not be entitled to terminate this Agreement in
respect of any of the grounds set forth above if within sixty (60) days after
such notice the action constituting such ground for termination has been cured
and is no longer continuing.

 

3.4          Termination Without Cause or Termination For Good Reason or
Constructive Termination Without Cause: Benefits.

 

10

--------------------------------------------------------------------------------


 

3.5          Base Salary and Annual Bonus.  For a period of thirty six (36)
months after the Termination Date, Base Salary and Annual Bonus (as such terms
are defined herein) at the rate, and payable quarterly unless such termination
is by the Company without Cause, in which even such amount of Base Salary and
Annual Bonus shall be paid in a lump sum within ten (10) days of the Termination
Event.

 

3.6          Stock Awards.  If there is a Change of Control or if there is a
Termination Event, any stock or stock option award issued pursuant to the 2007
Long Term Incentive Compensation Plan (“Stock Awards”) which Executive has
received under this Agreement shall vest immediately and, if there is a
Termination Event, all such Stock Awards shall be exercisable from the date of
such Termination Event for the remainder of their term.

 

3.7          Other Benefits.  To the extent not theretofore paid or provided,
the Company shall timely pay or provide to Executive any other amounts or
benefits required to be paid or provided or which Executive is eligible to
receive under any plan, program, policy or practice, or contract or agreement of
the Company and its affiliated companies for the period of time equal to the
remainder of the Basic Term (such other amounts and benefits shall be
hereinafter referred to as the “Other Benefits”).  Without limiting the
preceding sentence and without limiting any other provision of this Agreement,
through the remaining Basic Term, but under no condition less than one (1) year,
the Company, at its sole expense, shall continue to provide (through its own
plan and/or individual policies) Executive (and Executive’s dependents) with
health benefits no less favorable than the group health plan benefits provided
during such period to any senior executive officer of the Company or any
affiliated company (to the extent any such coverage or benefits are taxable to
Executive by reason of being provided under a self-insured health plan of the
Company or an affiliate, the Company shall make Executive “whole” for the same
on an after-tax basis).  In any event, the Other Benefits provided for pursuant
to this Section shall be secondary to any benefits and coverage Executive (or
his dependents) receive from another employer.

 

3.8          Expenses.  All accrued compensation and unreimbursed expenses
through the Termination Date.  Such amounts shall be paid to Executive in a lump
sum in cash within thirty (30) days after the Termination Date; and

 

3.9          Mitigation.  Executive shall be free to accept other employment
during such period, subject to the limitation as set forth in Section 5 of this
Agreement and there shall be no offset of any employment compensation earned by
Executive in such other employment during such period against payments due
Executive under this Section 3, and there shall be no offset in any compensation
received from such other employment against the Base Salary set forth above.

 

3.10        Maximum Payments.  It is the objective of this Agreement to maximize
the Executive’s Net After-Tax Benefit (as defined herein) if payments or
benefits provided under this Section are subject to excise tax under
Section 4999 of the Code.  Therefore, in the event it is determined that any
payment or benefit by the Company to or for the benefit of the Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Section or otherwise, including, by example and not by way of limitation,
acceleration by the Company or otherwise of the date of vesting or payment or
rate of payment under any plan, program or

 

11

--------------------------------------------------------------------------------


 

arrangement of the Company, would be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), the Company shall
first make a calculation under which such payments or benefits provided to the
Executive under this Agreement are reduced to the extent necessary so that no
portion thereof shall be subject to the excise tax imposed by Section 4999 of
the Code (the “4999 Limit”).  The Company shall then compare (x) the Executive’s
Net After-Tax Benefit assuming application of  the 4999 Limit with (y) the
Executive’s Net After-Tax Benefit without the application of the 4999 Limit and
the Executive shall be entitled to the greater of (x) or (y).

 

3.11        Net After-Tax Benefit.  “Net After-Tax Benefit” shall mean the sum
of (i) all payments and benefits which the Executive receives or is then
entitled to receive from the Company, less (ii) the amount of federal income
taxes payable with respect to the payments and benefits described in (i) above
calculated at the maximum marginal income tax rate for each year in which such
payments and benefits shall be paid to the Executive (based upon the rate for
such year as set forth in the Code at the time of the first payment of the
foregoing), less (iii) the amount of excise taxes imposed with respect to the
payments and benefits described in (i) above by Section 4999 of the Code.  The
determination of whether a payment or benefit constitutes an excess parachute
payment shall be made by tax counsel selected by the Company and reasonably
acceptable to the Executive. The costs of obtaining this determination shall be
borne by the Company.

 

3.12        Termination In Event of Death: Benefits.  If Executive’s employment
is terminated by reason of Executive’s death during the Basic Term, this
Agreement shall terminate, except as provided herein, without further obligation
to Executive’s legal representatives under this Agreement, other than for
payment of all accrued compensation, unreimbursed expenses, the timely payment
or provision of Other Benefits through the date of death, one (1) year’s Base
Salary, and such cash or stock bonus as Executive would otherwise have been
awarded in year if Executive’s death had not occurred.  Such amounts shall be
paid to Executive’s estate or beneficiary, as applicable, in a lump sum in cash
within ninety (90) days after the date of death.  With respect to the provision
of Other Benefits, the term Other Benefits as used in this Section shall
include, without limitation, and Executive’s estate and/or beneficiaries shall
be entitled to receive, benefits at least equal to the most favorable benefits
provided by the Company to the estates and beneficiaries of other executive
level employees of the Company under such plans, programs, practices, and
policies relating to death benefits, if any, as in effect with respect to other
executives and their beneficiaries at any time during the 120-day period
immediately preceding the date of death.  Additionally, all Stock Awards shall
be vested immediately and shall be exercisable for the greater of one year after
the date of such vesting or the remaining term of such option.

 

3.13        Termination In Event of Disability: Benefits.  If Executive’s
employment is terminated by reason of Executive’s Disability during the Basic
Term, this Agreement shall continue in full force for a period of one (1) year
following such Disability and if such Disability occurs on or after June 1 of
any year Executive shall be entitled to the same cash or stock bonus in such
year that Executive would have been awarded if such Disability had not occurred.
In

 

12

--------------------------------------------------------------------------------


 

addition, all outstanding Stock Awards shall vest immediately upon such
termination due to Disability.

 

3.14        Voluntary Termination by Employee and Termination for Cause:
Benefits. Executive may terminate his employment with the Company without Good
Reason by giving written notice of his intent and stating an effective
Termination Date at least ninety (90) days after the date of such notice;
provided, however, that the Company may accelerate such effective date by paying
Executive through the proposed Termination Date and also vesting awards that
would have vested but for this acceleration of the proposed Termination Date and
also vesting awards that would have vested but for this acceleration of the
proposed Termination Date.  Upon such a termination by Executive, except as
provided in Section 5, or upon termination for Cause by the Company, this
Agreement shall terminate and the Company shall pay to Executive all accrued
compensation, unreimbursed expenses and the Other Benefits through the
Termination Date.  Such amounts shall be paid to Executive in a lump sum in cash
within thirty (30) days after the date of termination.  In addition, all
unvested stock options shall terminate and all vested options will terminate one
hundred twenty (120) days after the Termination Date.

 

3.15        Termination Procedure.

 

A.            Notice of Termination.  Any termination of the Executive’s
employment by the Company or by the Executive during the Employment Period
(other than pursuant to Section 3.5) shall be communicated by written Notice of
Termination to the other party. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice indicating the specific termination provision
in this Agreement relied upon and setting forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under that provision.

 

B.            Date of Termination.  “Date of Termination” shall mean (i) if the
Executive’s employment is terminated by his death, the date of his death,
(ii) if the Executive’s employment is terminated pursuant to Section 3.13,
thirty (30) days after the date of receipt of the Notice of Termination
(provided that the Executive does not return to the substantial performance of
his duties on a full-time basis during such thirty (30) day period), and
(iii) if the Executive’s employment is terminated for any other reason, the date
on which a Notice of Termination is given or any later date (within thirty (30)
days after the giving of such notice) set forth in such Notice of Termination.

 

C.            Mitigation.  The Executive shall not be required to mitigate
damages with respect to the termination of his employment under this Agreement
by seeking other employment or otherwise, and there shall be no offset against
amounts due the Executive under this Agreement on account of subsequent
employment except as specifically provided in this Agreement. Additionally,
amounts owed to the Executive under this Agreement shall not be offset by any
claims the Company may have against the Executive, and the Company’s obligation
to make the payments provided for in this Agreement, and otherwise to perform
its obligations hereunder, shall not be affected by any other circumstances,
including, without limitation, any counterclaim, recoupment, defense or other
right which the Company may have against the Executive or others.

 

13

--------------------------------------------------------------------------------


 


4.                                                                                                                                     
DIRECTOR POSITIONS


 

Executive agrees that upon termination of employment, for any reason, at the
request of the Chairman of the Board, he will immediately tender his resignation
from any and all Board positions held with the Company and/or any of its
subsidiaries and affiliates. If Executive remains as a director, at the election
of the Board, after such termination, Executive shall be compensated as an
outside director.

 


5.                                                                                                                                     
NON-COMPETITION, NON-SOLICITATION, AND CONFIDENTIALITY


 

The Company shall provide Executive with its trade secrets, goodwill, and
confidential information of Company and contact with the Company’s customers and
potential customers.  Executive also recognizes and agrees that the benefit of
not being employed at-will, is provided in consideration for, among other
things, the agreements contained in this Section, as well as the Stock Awards
granted to Executive pursuant to this Agreement.  Executive agrees that the
business of the Company is highly competitive and that the trade secrets,
goodwill, and confidential information of the Company is of primary importance
to the success of the Company.  In consideration of all of the foregoing, and in
recognition of these conditions, and specifically for being provided trade
secrets, goodwill, and confidential information, Executive agrees as follows:

 

5.1          Non-Competition During Employment.  Executive agrees during the
Basic Term he will not compete with the Company by engaging in the conception,
design, development, production, marketing, or servicing of any product or
service that is substantially similar to the products or services which the
Company provides, and that he will not work for, in any capacity, assist, or
became affiliated with as an owner, partner, etc., either directly or
indirectly, any individual or business which offer or performs services, or
offers or provides products substantially similar to the services and products
provided by Company.

 

5.2          Conflicts of Interest.  Executive agrees that during the Basic
Term, he will not engage, either directly or indirectly, in any activity (a
“Conflict of Interest”) which might adversely affect the Company or its
affiliates, including ownership of a material interest in any supplier,
contractor, distributor, subcontractor, customer or other entity with which the
Company does business or accepting any material payment, service, loan, gift,
trip, entertainment, or other favor from a supplier, contractor, distributor,
subcontractor, customer or other entity with which the Company does business,
and that Executive will promptly inform the Chairman of the Company as to each
offer received by Executive to engage in any such activity. Executive further
agrees to disclose to the Company any other facts of which Executive becomes
aware which might in Executive’s good faith judgment reasonably be expected to
involve or give rise to a Conflict of Interest or potential Conflict of
Interest.

 

5.3          Non-Competition After Termination.  In further consideration of the
Company providing Employee confidential information, executive agrees that
Executive shall not, at any time during the period of one (1) year after
termination within the geographic area as

 

14

--------------------------------------------------------------------------------


 

defined by this Section 5 that the Company has sold products or services or
formulated a plan to sell products or services into a market during the last
twelve (12) months of Executive’s employ, engage in or contribute Executive’s
knowledge to any work which is competitive with or similar to a product,
process, apparatus, services, or development on which Executive worked or with
respect to which Executive had access to Confidential Information while employed
by the Company.  It is understood that the geographical area set forth in this
covenant is divisible so that if this clause is invalid or unenforceable in an
included geographic area, that area is severable and the clause remains in
effect for the remaining included geographic areas in which the clause is valid.
For purposes of this Section 5.3, the geographic area shall apply to the
territory or country where the Company conducts operations.

 

5.4          Non-Solicitation of Customers.  In further consideration of the
Company providing Employees confidential information, Executive further agrees
that for a period of one (1) year after termination, he will not solicit or
accept any business from any customer or client or prospective customer or
client with whom Executive dealt or solicited while employed by Company during
the last twelve (12) a months of his employment.

 

5.5          Non-Solicitation of Employees.  Executive agrees that for the
duration of the Basic Term, and for a period of one (1) year after the
termination of the Basic Term, he will not either directly or indirectly, on his
own behalf or on behalf of others, solicit, attempt to hire, or hire any person
employed by Company to work for Executive or for another entity, firm,
corporation, or individual.

 

5.6          Confidential Information.  Executive further agrees that he will
not, except as the Company may otherwise consent or direct in writing, reveal or
disclose, sell, use, lecture upon, publish or otherwise disclose to any third
party any Confidential Information or proprietary information of the Company, or
authorize anyone else to do these things at any time either during or subsequent
to his employment with the Company.  This Section shall continue in full force
and effect after termination of Executive’s employment and after the termination
of this Agreement.  Executive shall continue to be obligated under the
Confidential Information Section of this Agreement not to use or to disclose
Confidential Information of the Company so long as it shall not be publicly
available.  Executive’s obligations under this Section with respect to any
specific Confidential Information and proprietary information shall cease when
that specific portion of the Confidential Information and proprietary
information becomes publicly known, in its entirety and without combining
portions of such information obtained separately.  It is understood that such
Confidential Information and proprietary information of the Company include
matters that Executive conceives or develops, as well as matters Executive
learns from other employees of Company. Confidential Information is defined to
include information: (1) disclosed to or known by the Executive as a consequence
of or through his employment with the Company; (2) not generally known outside
the Company; and (3) which relates to any aspect of the Company or its business,
finances, operation plans, budgets, research, or strategic development.
“Confidential Information” includes, but is not limited to the Company’s trade
secrets, proprietary information, financial documents, long range plans,
customer lists, employer compensation, marketing strategy, data bases, costing
data, computer software developed by the Company, investments made by the
Company, and any information provided to the Company by a third party under
restrictions against disclosure or use by the Company or others.

 

15

--------------------------------------------------------------------------------


 

5.7          Original Material.  The Executive agrees that any inventions,
discoveries, improvements, ideas, concepts or original works of authorship
relating directly to the Company Business, including without limitation
information of a technical or business nature such as ideas, discoveries,
designs, inventions, improvements, trade secrets, know-how, manufacturing
processes, product formulae, design specifications, writings and other works of
authorship, computer programs, financial figures, marketing plans, customer
lists and data, business plans or methods and the like, which relate in any
manner to the actual or anticipated business or the actual or anticipated areas
of research and development of the Company and its divisions and affiliates,
whether or not protectable by patent or copyright, that have been originated,
developed or reduced to practice by the Executive alone or jointly with others
during the Executive’s employment with the Company shall be the property of and
belong exclusively to the Company. The Executive shall promptly and fully
disclose to the Company the origination or development by the Executive of any
such material and shall provide the Company with any information that it may
reasonably request about such material.  Either during the subsequent to the
Executive’s employment, upon the request and at the expense of the Company or
its nominee, and for no remuneration in addition to that due the Executive
pursuant to the Executive’s employment by the Company, but at no expense to the
Executive, the Executive agrees to execute, acknowledge, and deliver to the
Company or its attorneys any and all instruments which, in the judgment of the
Company or its attorneys, may be necessary or desirable to secure or maintain
for the benefit of the Company adequate patent, copyright, and other property
rights in the United States and foreign countries with respect to any such
inventions, improvements, ideas, concepts, or original works of authorship
embraced within this Agreement.

 

5.8          Return of Documents, Equipment, Etc.  All writings, records, and
other documents and things comprising, containing, describing, discussing,
explaining, or evidencing any Confidential Information, and all equipment,
components, parts, tools, and the like in Executive’s custody or possession that
have been obtained or prepared in the course of Executive’s employment with the
Company shall be the exclusive property of the Company, shall not be copied
and/or removed from the premises of the Company, except in pursuit of the
business of the Company, and shall be delivered to the Company, without
Executive retaining any copies, upon notification of the termination of
Executive’s employment or at any other time requested by the Company. The
Company shall have the right to retain, access, and inspect all property of
Executive of any kind in the office, work area, and on the premises of the
Company upon termination of Executive’s employment and at any time during
employment by the Company upon termination of Executive’s employment and at any
time during employment by the Company to ensure compliance with the terms of
this Agreement.

 

5.9          Reaffirm Obligations.  Upon termination of his employment with the
Company, Executive, if requested by Company, shall reaffirm in writing
Executive’s recognition of the importance of maintaining the confidentiality of
the Company’s Confidential Information and proprietary information, and reaffirm
any other obligations set forth in this Agreement.

 

5.10        Prior Disclosure.  Executive represents and warrants that he has not
used or disclosed any Confidential Information he may have obtained from Company
prior to signing this Agreement, in any way inconsistent with the provisions of
this Agreement.

 

16

--------------------------------------------------------------------------------


 

5.11        Confidential Information of Prior Companies.  Executive will not
disclose or use during the period of his employment with the Company any
proprietary or Confidential Information or Copyright Works which Executive may
have acquired because of employment with an employer other than the Company or
acquired from any other third party, whether such information is in Executive’s
memory or embodied in a writing or other physical form

 

5.12        Rights Upon Breach.  If the Executive breaches, any of the
provisions contained in Section 5 of this Agreement (the “Restrictive
Covenants”), the Company shall have the following rights and remedies, each of
which rights and remedies shall be independent of the others and severally
enforceable, and each of which is in addition to, and not in lieu of, any other
rights and remedies available to the Company under law or in equity:

 

(a)           Specific Performance.  The right and remedy to have the
Restrictive Covenants specifically enforced by any court of competent
jurisdiction, it being agreed that any breach of the Restrictive Covenants would
cause irreparable injury to the Company and that money damages would not provide
an adequate remedy to the Company.

 

(b)           Accounting.  The right and remedy to require the Executive to
account for and pay over to the Company all compensation, profits, monies,
accruals, increments or other benefits derived or received by the Executive as
the result of any action constituting a breach of the Restrictive Covenants.

 

5.13        Remedies For Violation of Non-Competition or Confidentiality
Provisions. Without limiting the right of the Company to pursue all other legal
and equitable rights available to it for violation of any of the obligations and
covenants made by Employee herein, it is agreed that:

 

(a)           the skills, experience and contacts of Employee are of a special,
unique, unusual and extraordinary character which give them a peculiar value;

 

(b)           because of the business of the Company, the restrictions agreed to
by Employee as to time and area contained in the Agreement are reasonable; and

 

(c)           the injury suffered by the Company by a violation of any
obligation or covenant in the Agreement resulting from loss of profits created
by (i) the competitive use of such skills, experience contacts and otherwise
and/or (ii) the use or communication of any information deemed confidential
herein will be difficult to calculate in damages in an action at law and cannot
fully compensate the Company for any violation of any obligation or covenant in
the Agreement, accordingly:

 

(i)            the Company shall be entitled to injunctive relief to prevent
violations thereof and prevent Employee from rendering any services to any
person, firm or entity in breach of such obligation or covenant and to prevent
Employee from divulging any confidential information; and

 

17

--------------------------------------------------------------------------------


 

(ii)           compliance with the Agreement is a condition precedent to the
Company’s obligation to make payments of any nature to employee, subject to the
other provisions hereof.

 

(d)           employee waives any objection to the enforceability of the
restrictive covenants and agrees to be estopped from denying the legality and
enforceability of these provisions.

 

5.14        Severability of Covenants.  The Executive acknowledges and agrees
that the Restrictive Covenants are reasonable and valid in duration and
geographical scope and in all other respects.  If any court determines that any
of the Restrictive Covenants, or any part thereof, is invalid or unenforceable,
the remainder of the Restrictive Covenants shall not thereby be affected and
shall be given full effect without regard to the invalid portions.

 

5.15        Court Review.  If any court determines that any of the Restrictive
Covenants, or any part thereof is unenforceable because of the duration or
geographical scope of or scope of activities restrained by, such provision, such
court shall have the power to reduce the duration or scope of such provision, as
the case may be, and, in its reduced form, such provision shall then be
enforceable.

 

5.16        Enforceability in Jurisdictions.  The Company and the Executive
intend to and hereby confer jurisdiction to enforce the Restrictive Covenants
upon the courts of any jurisdiction within the geographical scope of such
Restrictive Covenants.  If the courts of any one or more of such jurisdictions
hold the Restrictive Covenants unenforceable by reason of the breadth of such
scope or otherwise, it is the intention of the Company that such determination
not bar or in any way affect the right of the Company to the relief provided
above in the courts of any other jurisdiction within the geographical scope of
such Restrictive Covenants, as to breaches of such Restrictive Covenants in such
other respective jurisdictions, such Restrictive Covenants as they relate to
each jurisdiction being, for this purpose, severable into diverse and
independent covenants.

 

5.17        Extension of Post-Employment Restrictions.  In the event Executive
breaches Section 5 above, the restrictive time periods contained in those
provisions will be extended by the period of time Executive was in violation of
such provisions.

 


6.                                                                                                                                     
INDEMNIFICATION


 

6.1          General.  The Company agrees that if the Executive is made a party
or is threatened to be made a party to any action, suit or proceeding, whether
civil, criminal, administrative or investigative (a “Proceeding”), by reason of
the fact that the Executive is or was a trustee, director or officer of the
Company, the Company, or any predecessor to the Company (including any sole
proprietorship owned by the Executive) or any of their affiliates or is or was
serving at the request of the Company, the Company, any predecessor to the
Company (including any sole proprietorship owned by the Executive), or any of
their affiliates as a trustee, director, officer, member, employee or agent of
another corporation or a partnership, joint

 

18

--------------------------------------------------------------------------------


 

venture, limited liability company, trust or other enterprise, including,
without limitation, service with respect to employee benefit plans, whether or
not the basis of such Proceeding is alleged action in an official capacity as a
trustee, director, officer, member, employee or agent while serving as a
trustee, director, officer, member, employee or agent, the Executive shall be
indemnified and held harmless by the Company to the fullest extent authorized by
Texas law, as the same exists or may hereafter be amended, against all Expenses
incurred or suffered by the Executive in connection therewith, and such
indemnification shall continue as to the Executive even if the Executive has
ceased to be an officer, director, trustee or agent, or is no longer employed by
the Company and shall inure to the benefit of his heirs, executors and
administrators.

 

6.2          Expenses.  As used in this Section, the term “Expenses” shall
include, without limitation, damages, losses, judgments, liabilities, fines,
penalties, excise taxes, settlements, and costs, attorneys’ fees, accountants’
fees, and disbursements and costs of attachment or similar bonds,
investigations, and any expenses of establishing a right to indemnification
under this Agreement.

 

6.3          Enforcement.  If a claim or request under this Section 6 is not
paid by the Company or on its behalf, within thirty (30) days after a written
claim or request has been received by the Company, the Executive may at any time
thereafter bring an arbitration claim against the Company to recover the unpaid
amount of the claim or request and if successful in whole or in part, the
Executive shall be entitled to be paid also the expenses of prosecuting such
suit.  All obligations for indemnification hereunder shall be subject to, and
paid in accordance with, applicable Texas law.

 

6.4          Partial Indemnification.  If the Executive is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of any Expenses, but not, however, for the total amount thereof, the
Company shall nevertheless indemnify the Executive for the portion of such
Expenses to which the Executive is entitled.

 

6.5          Advances of Expenses.  Expenses incurred by the Executive in
connection with any Proceeding shall be paid by the Company in advance upon
request of the Executive that the Company pay such Expenses, but only in the
event that the Executive shall have delivered in writing to the Company (i) an
undertaking to reimburse the Company for Expenses with respect to which the
Executive is not entitled to indemnification and (ii) a statement of his good
faith belief that the standard of conduct necessary for indemnification by the
Company has been met.

 

6.6          Notice of Claim.  The Executive shall give to the Company notice of
any claim made against him for which indemnification will or could be sought
under this Agreement.  In addition, the Executive shall give the Company such
information and cooperation as it may reasonably require and as shall be within
the Executive’s power and at such times and places as are convenient for the
Executive.

 

6.7          Defense of Claim.  With respect to any Proceeding as to which the
Executive notifies the Company of the commencement thereof:

 

19

--------------------------------------------------------------------------------


 

(a)           The Company will be entitled to participate therein at its own
expense.

 

(b)           Except as otherwise provided below, to the extent that it may
wish, the Company will be entitled to assume the defense thereof, with counsel
reasonably satisfactory to the Executive, which in the Company’s sole discretion
may be regular counsel to the Company and may be counsel to other officers and
directors of the Company or any subsidiary.  The Executive also shall have the
right to employ his own counsel in such action, suit or proceeding if he
reasonably concludes that failure to do so would involve a conflict of interest
between the Company and the Executive, and under such circumstances the fees and
expenses of such counsel shall be at the expense of the Company.

 

(c)           The Company shall not be liable to indemnify the Executive under
this Agreement for any amounts paid in settlement of any action or claim
effected without its written consent.  The Company shall not settle any action
or claim in any manner which would impose any penalty that would not be paid
directly or indirectly by the Company or limitation on the Executive without the
Executive’s written consent. Neither the Company nor the Executive will
unreasonably withhold or delay their consent to any proposed settlement.

 

6.8          Non-exclusivity.  The right to indemnification and the payment of
expenses incurred in defending a Proceeding in advance of its final disposition
conferred in this Section 6 shall not be exclusive of any other right which the
Executive may have or hereafter may acquire under any statute or certificate of
incorporation or by-laws of the Company or any subsidiary, agreement, vote of
shareholders or disinterested directors or trustees or otherwise.

 


7.                                                                                                                                     
LEGAL FEES AND EXPENSES


 

If any contest or dispute shall arise between the Company and the Executive
regarding any provision of this Agreement, the Company shall reimburse the
Executive for all legal fees and expenses reasonably incurred by the Executive
in connection with such contest or dispute, but only if the Executive prevails
to a substantial extent with respect to the Executive’s claims brought and
pursued in connection with such contest or dispute.  Such reimbursement shall be
made as soon as practicable following the resolution of such contest or dispute
(whether or not appealed) to the extent the Company receives reasonable written
evidence of such fees and expenses. The Company shall advance the Executive
reasonable attorney’s fees during any arbitration proceedings if brought by the
Executive, up to but not to exceed Three Hundred Thousand Dollars ($300,000.00).

 


8.                                                                                                                                     
BREACH


 

Executive agrees that any breach of restrictive covenants above cannot be
remedied solely by money damages, and that in addition to any other remedies
Company may have, Company is entitled to obtain injunctive relief against
Executive.  Nothing herein, however, shall be construed as limiting Company’s
right to pursue any other available remedy at law or in

 

20

--------------------------------------------------------------------------------


 

equity, including recovery of damages and termination of this Agreement and/or
any payments that may be due pursuant to this Agreement.

 


9.                                                                                                                                     
RIGHT TO ENTER AGREEMENT


 

Executive represents and covenants to Company that he has full power and
authority to enter into this Agreement and that the execution of this Agreement
will not breach or constitute a default of any other agreement or contract to
which he is a party or by which he is bound.

 


10.                                                                                                                              
COMPLIANCE WITH SECTION 409A


 

10.1        It is the intention of the Company and the Executive that this
Agreement not result in unfavorable tax consequences to the Executive under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).  The
Company and the Executive acknowledge that Section 409A of the Code was enacted
pursuant to the American Jobs Creation Act of 2004, generally effective with
respect to amounts deferred after January 1, 2005, and only limited guidance has
been issued by the Internal Revenue Service with respect to the application of
Code Section 409A to certain arrangements, such as this Agreement.  The Internal
Revenue Service has indicated that it will provide further guidance regarding
interpretation and application of Section 409A of the Code during 2005. The
Company and the Executive acknowledge further that the full effect of
Section 409A of the Code on potential payments pursuant to this Agreement cannot
be fully determined at the time that the Company and the Executive are entering
into this Agreement. The Company and the Executive agree to work together in
good faith in an effort to comply with Section 409A of the Code including, if
necessary, amending the Agreement based on further guidance issued by the
Internal Revenue Service from time to time, provided that the Company shall not
be required to assume any increased economic burden.

 

10.2        Certain Definitions.  As used in this Agreement, the following terms
have the following meanings unless the context otherwise requires:

 

(a)           “affiliate” means any person controlled by or under common control
with the Company but shall not include any stockholder or director of the
Company, as such.

 

(b)           “person” means any individual, corporation, partnership, limited
liability company, firm, joint company, association, joint-stock company, trust,
unincorporated organization, governmental or regulatory body or other entity.

 

10.3        Delay in Payments.  Notwithstanding anything to the contrary in this
Agreement, (i) if upon the date of Executive’s termination of employment with
the Company, Executive is a “specified employee” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended, or any
regulations or Treasury guidance promulgated thereunder (the “Code”) and the
deferral of any amounts otherwise payable under this Agreement as a result of
Executive’s termination of employment is necessary in order to prevent any
accelerated or additional tax to Executive under Code Section 409A, then the
Company will defer the payment

 

21

--------------------------------------------------------------------------------


 

of any such amounts hereunder until the date that is six months following the
date of Executive’s termination of employment with the Company, at which time
any such delayed amounts will be paid to Executive in a single lump sum, with
interest from the date otherwise payable at the prime rate as published in The
Wall Street Journal on the date of Executive’s termination of employment with
the Company, and (ii) if any other payments of money or other benefits due to
Executive hereunder could cause the application of an accelerated or additional
tax under Code Section 409A, such payments or other benefits shall be deferred
if deferral will make such payment or other benefits compliant under Code
Section 409A.

 

10.4        Reformation.  If any provision of this Agreement would cause
Executive to occur any additional tax under Code Section 409A, the parties will
in good faith attempt to reform the provision in a manner that maintains, to the
extent possible, the original intent of the applicable provision without
violating the provision of Code Section 409A.

 


11.                                                                                                                              
ENFORCEABILITY


 

The agreements contained in the restrictive covenant provisions of this
Agreement are independent of the other agreements contained herein. 
Accordingly, failure of the Company to comply with any of its obligations
outside of such Sections do not excuse Executive from complying with the
agreements contained herein.

 


12.                                                                                                                              
SURVIVABILITY


 

The agreements contained in Sections 5 shall survive the termination of this
Agreement for any reason.

 


13.                                                                                                                              
ASSIGNMENT


 

This Agreement cannot be assigned by Executive. The Company may assign this
Agreement only to a successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and
assets of the Company provided such successor expressly agrees in writing
reasonably satisfactory to Executive to assume and perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession and assignment had taken place.  Failure of the Company
to obtain such written agreement prior to the effectiveness of any such
succession shall be a material breach of this Agreement.

 


14.                                                                                                                              
BINDING AGREEMENT


 

Executive understands that his obligations under this Agreement are binding upon
Executive’s heirs, successors, personal representatives, and legal
representatives.

 


15.                                                                                                                              
NOTICES


 

All notices pursuant to this Agreement shall be in writing and sent certified
mail, return receipt requested, addressed as set forth below, or by delivering
the same in person to such party,

 

22

--------------------------------------------------------------------------------


 

or by transmission by facsimile to the number set forth below.  Notice deposited
in the manner described hereinabove, shall be effective upon deposit.  Notice
given in any other manner shall be effective only if and when received:

 

If to Executive:

 

Paul A. Bragg

6435 Vanderbilt Street

Houston, Texas 77005

 

If to Company:

 

with a copy (which shall not constitute notice) to:

 

Vantage Drilling Company

777 Post Oak Blvd., Suite 610

Houston, Texas 77056

 


16.                                                                                                                              
WAIVER


 

No waiver by either party to this Agreement of any right to enforce any term or
condition of this Agreement, or of any breach hereof shall be deemed a waiver of
such right in the future or of any other right or remedy available under this
Agreement.  The Executive’s or the Company’s failure to insist upon strict
compliance with any provision hereof or any other provision of this Agreement or
the failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason pursuant to Section 3.2 hereof, shall not be deemed
to be a waiver of such provision or right or any other provision or right of
this Agreement.

 


17.                                                                                                                              
SEVERABILITY


 

If any provision of this Agreement is determined to be void invalid,
unenforceable, or against public policy, such provisions shall be deemed
severable from the Agreement, and the remaining provisions of the Agreement will
remain unaffected and in full force and effect.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement.

 


18.                                                                                                                              
ARBITRATION


 

In the event any dispute arises out of Executive’s employment with or by the
Company, or separation/termination therefrom, whether as an employee, which
cannot be resolved by the Parties to this Agreement, such dispute shall be
submitted to final and binding arbitration.  The arbitration shall be conducted
in accordance with the National Rules for the Resolution of Employment Disputes
of the American Arbitration Association (“AAA”).  If the Parties cannot agree on
an arbitrator, a list of seven (7) arbitrators will be requested from AAA, and
the arbitrator will be selected using alternate strikes with Executive striking
firm. The cost of the

 

23

--------------------------------------------------------------------------------


 

arbitration will be borne solely by the Company.  Arbitration of such disputes
is mandatory and in lieu of any and all civil causes of action and lawsuits
either party may have against the other arising out of Executive’s employment
with Company, or separation therefrom.  Such arbitration shall be held in
Houston, Texas.  This provision shall not, however, preclude the Company from
obtaining injunctive relief in any court of competent jurisdiction to enforce
Section 5 of this Agreement.

 


19.                                                                                                                              
ENTIRE AGREEMENT


 

The terms and provisions contained herein shall constitute the entire agreement
between the parties with respect to Executive’s employment with Company during
the time period covered by this Agreement. This Agreement replaces and
supersedes any and all existing Agreements entered into between Executive and
the Company relating generally to the same subject matter, if any, and shall be
binding upon Executive’s heirs, executors, administrators, or other legal
representatives or assigns.

 


20.                                                                                                                              
SECTION HEADINGS


 

The section headings in this Employment Agreement are for convenience of
reference only, and they form no part of this Agreement and shall not affect its
interpretation.

 


21.                                                                                                                              
MODIFICATION OF AGREEMENT


 

This Agreement may not be changed or modified or released or discharged or
abandoned or otherwise terminated, in whole or in part, except by an instrument
in writing signed by the Executive and an officer or other authorized executive
of Company.

 


22.                                                                                                                              
UNDERSTANDING OF AGREEMENT


 

Executive represents and warrants that he has read and understood each and every
provision of this Agreement, and Executive understands that he has the right to
obtain advice from legal counsel of choice, if necessary and desired, in order
to interpret any and all provisions of this Agreement, and that Executive has
freely and voluntarily entered into this Agreement.

 


23.                                                                                                                              
GOVERNING LAW


 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Texas.

 


24.                                                                                                                              
WITHHOLDING


 

All payments hereunder shall be subject to any required withholding of Federal,
state and local taxes pursuant to any applicable law or regulation.

 

24

--------------------------------------------------------------------------------


 


25.                                                                                                                              
JURISDICTION AND VENUE

 

With respect to any litigation regarding this Agreement, Executive agrees to
venue in the state or federal courts in Harris County, Texas and agrees to waive
and does hereby waive any defenses and/or arguments based upon improper venue
and/or lack of personal jurisdiction.  By entering into this Agreement,
Executive agrees to personal jurisdiction in the state and federal courts in
Harris County, Texas.

 


26.                                                                                                                              
NO PRESUMPTION AGAINST INTEREST


 

This Agreement has been negotiated, drafted, edited and reviewed by the
respective parties, and therefore, no provision arising directly or indirectly
herefrom shall be construed against any party as being drafted by said party.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

EXECUTIVE

 

 

 

 /s/ Paul A. Bragg

 

Paul A. Bragg

 

 

 

VANTAGE DRILLING COMPANY

 

 

 

By:

 /s/ Douglas G. Smith

 

Name:

Douglas G. Smith

 

Title:

 Chief Financial Officer

 

 

25

--------------------------------------------------------------------------------